PRENDERGAST, J..
Appellant was convicted for unlawfully selling intoxicating liquors in Angelina county after prohibition had been put in effect in said county, since the enactment making such sale a felony, and his punishment fixed at three years in the penitentiary.
There is neither a bill of exception nor a statement of facts in this case. No question is raised which we can consider without a statement of facts. The indictment, charge, judgment of conviction, and sentence are in proper form.
The judgment is therefore affirmed.